Title: Enclosure: John Mix, Junior, to John Chester, 30 September 1791
From: Mix, John, Jr.
To: Chester, John



New Haven [Connecticut] September 30th 1791
Sir

I was not bread up to any Mechanical Business, but had part of an Education at Yale College. After I left College I entered into the Mercantile Line, but Just at that time the War Coming on I entered into the Service with a Commition in which I remained untill my Ill State of health oblidged me to Quit the Service. Being ever a Friend and Supporter of the Rights of my Country and finding agriculture and Manufatories must be the main Supporters of the Country, I applyed my attention to find out some kind of Manufactories that had not met with the perticular attention of the Publick.

In September 1789 I accidentally Cast my Eye on a Perticular hard metal Button; after Examination of it I was fully Persuaded in my own mind that I could find out the Composition, and that they might be made to advantages. I soon after this Communicated my Ideas with regard to this kind of Buttons to a Mr. Bradley of this Town. Not haveing the Button at that time I attempted to give him a Description of the kind, but he Endeavoured to discourage me with regard to the attempt, telling me that Mettal Buttons was Imported from Europe so Low that I could not find my Account in it. But this so far from discourageing me that it servd to Stimulate me to Attempt it. Some time in October following I Procured a Sample of those kind of Buttons which I shewed to Mr. Bradley (he being Skilld. in Metals) and after close Examination on the Subject he came fully into my Opinion and Said he did not doubt but they Could be made to good advantage and that he would assist me, and that he would make Experiments with me which we accordingly did. We pursueed different Experiments and methods with regard to the Composition from October 1789 to the December following, when after the Numberless & unwearied Prossesses we at length hitt on the right Composition. The Next matter was to form a method to make them, and to Construct machienery for the finishing, which we accomplished in a very Imperfect manner, and the first Buttons that we were able to make for Sale was on the 23rd of February 1790. I then undertook the Business by myself and I proseaded and made from time to time as Follows.







From the 23rd of February 1790 to the 8th of March was made 12 Gross
Gross
Doz.


of Vest Buttons & 3 Gross of Coat do.
15.



From the 8th March to 21st of April was made 33 Gross Vest 16 Gross Coat
49



To the 31st of may was made
51
Gross
51
6


To the 30 of June Do.
69
& 4 Dozs.
69
4


To the 31 of July Do Do.
137
& 9 dozn.
137.
9


In the month of August
199

199.



In the month of September
279

279.



In the month of October
259
  ½
259.
6


In the month of November
286.
  9
286.
9



In the month of December
297.
  8
297.
8


In January 1791
218.
  6
218.
6


To the 14th February
84

84
 



1947.



The above Buttons would average about One Dollar & 1 third per Gross. Nineteen Hundred & forty Seven Gross I made as above while I carried on the works without any Partner from the 23rd of February 1790 to the 14th of February 1791, When I then took in as Partners with me Mr. Hanover Barney & a Brother of Mine Mr. Jonathan Mix, under the Firm of Mix Barney & Co. In which Firm we continued to do Business with about (for the most Part) Twelve workmen Constently Imployed untill the 14th of August Last in which time there was made in Said Factory Twelve Hundred & Seventy Nine Gross of Buttons which would average about One Dollar and a half Per Gross and Seventy five Gross of Skelleton Rimd Buttons which would average Three Dollars and Two thirds per Gross. We here found that the Business Could be managed by Two of the Partners without the third.
My Brother Mr. Jonathan Mix & myself made a Proposal to Mr. Barney that we would Purchase all his Right Tittle & Interest in and unto all the Stock tools & Apperatus of Said Factory. Mr. Barney then made us an Offer what he would Sell for, and we Paid him accordingly and took the works to our Selves. The Factory is now Carried on by us under the Firm of John & Jonathan Mix. We have had made since the 14th of August to the first of October 479 Gross of Buttons which would avarage about One Dollar & a half per Gross.
Sir as to the advantages or Incouragement of making Buttons I would Answer Viz. we have ever found a market for what Buttons we Could make at some prise or other; but the greatest difficulty Lies in not not geting so good Pay as we could wish: the Reason is this there is such an amazing Quantity of Buttons Importd that the Importer will dispose of them at a very low rate for Cash and the retailer in general Sells his goods for Produce; therefore he will not give us our Prise, in Cash, we are Oblidged to Sell, for or Rather Barter away our Buttons for articles which we are oblidged to make a very great discount to get them Into money again in order to Purchase Stock, for we Cannot Purchase One Oze. of Stock without money. The Buttons that we manufactor are universally approved of and by Tryal are daily Proved to be Preferable to the Imported Buttons.
The greatest discouragement that at preasent appears to us, is that In Europe they have been apprised of our Manufactoring buttons in America and Even Samples to my knowledge have been Carried to Europe of Buttons made in My Factory. They are now Sending over great Quantityes which are Sold of the latest Importation for one Third less than what they were Sold for one Twelvemonth Past.
We therefore Earnestly wish and hope that Congress would Early in their Approaching Session take up the Matter with Spirit and resolution and Lay such heavy Duties on the Article of Buttons that it will amount to a Prohibition of Importing Buttons into this Country. We shall then be able to Enlarge our Button Factory in a Very advantagious and Exstensive manner boath for the Publick Benefit and our Own advantage. We herewith Inclose a Sample of Such Buttons as are made in our Factory. We are now able to Turn out upwards of Two Hundred different Sort Sizes & Figures. We have about a Dozen of Workmen Constantly Imployed and are daily making Improvements. In a word with Proper Incouragments from Congress in the Prohibition of Importing Buttons &c &c &c we should Soon Inlarge our Factory so that we would be able to Turn out upwards of Four thousand Pound Sterling worth of Buttons Yearly.
John & Jonathan Mix
I am with Esteam Your most Obedient & very Humble servant
John Mix Junr. The Honourable John Chester Esqr.
